Citation Nr: 1701305	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for orthopedic manifestations of a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active military service from August 1965 to May 1969, from August 1970 to July 1972, from July 1972 to July 1978, from July 1978 to May 1984, and from May 1984 to January 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) in Houston, Texas, that denied service connection for lumbar spine and bilateral shoulder disabilities, and granted service connection for cervical spine and bilateral hearing loss disabilities, that were assigned initial 10 percent and noncompensable disability ratings, respectively, effective July 31, 2006.  The Veteran also appealed a January 2008 rating decision that denied entitlement to a TDIU.  Jurisdiction of the Veteran's case is currently with the VA RO in Waco, Texas.

In an April 2010 rating decision, the RO granted a 20 percent rating for the Veteran's cervical spine disability, effective October 21, 2009. 

In December 2011, the Veteran testified during a hearing at the RO in Waco before the undersigned.  A transcript is of record.

In an April 2012 decision, the Board granted the Veteran's claims of service connection for lumbar spine and bilateral shoulder disabilities.  At the same time, the Board remanded his claims for higher initial ratings for his cervical spine and bilateral hearing loss disabilities and a TDIU to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a January 2013 rating decision, the AMC granted a TDIU, effective from December 31, 2009. 

In February 2014, the Board granted a rating of 20 percent, for the orthopedic manifestations of the cervical spine disability, effective July 31, 2006, granted a 20 percent rating for the neurologic manifestations of the cervical spine disability, from July 31, 2006 to May 29, 2012, and denied an initial compensable rating for bilateral hearing loss.  The Board remanded the issues of entitlement to an initial rating in excess of 20 percent for the orthopedic manifestations of the cervical spine disability and TDIU prior to December 31, 2009 for additional development.

In April 2016, the Board denied entitlement to a TDIU prior to December 31, 2009 and this matter is no longer on appeal.  At the same time, the Board remanded the rating issue regarding the orthopedic manifestations of the cervical spine disability for further development and this is the only matter currently before the Board.

At an April 2016 VA examination, discussed below, the Veteran reported headaches that he associates with his cervical spine disability.  He is advised that if he wishes to claim service connection for a headache disorder, he should submit a claim on the form prescribed by VA.  See 38 C.F.R. § 3.155 (2016).


FINDINGS OF FACT

The orthopedic manifestations of the Veteran's cervical spine disability have been manifested by limitation of forward flexion to no less than 20 degrees with pain at 10 degrees and complaints of neck pain, stiffness, locking, weakness, and fatigue; forward flexion of the cervical spine to 15 degrees or less, ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least 4 weeks have not been shown.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation in excess of 20 percent for orthopedic manifestations of the cervical spine disability have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. 3.102, 3.159, 3.321, Part 4, including § 4.7' Diagnostic Codes 5237-5243(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, and information and evidence that the he was expected to provide.  38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  VA must also inform the Veteran of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection, no further notice is needed under VCAA. In this regard, the Board notes that Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence.   

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103 (c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issue was identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C F R. 3 103(c)(2), they have not identified any prejudice in the conduct of the Board hearing.  

This matter was remanded in April 2012, February 2014, and April 2016 for additional development, including an examination to evaluate the current severity of the service-connected cervical spine disability.  These examinations were completed in May 2012, March 2014, and April 2016.  The March 2014 and April 2016 VA examinations, together, were substantially responsive to the remand directives.  Such, the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Applicable Law and Regulation

Disability evaluations are determined by the application of a schedule of ratings, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's service-connected orthopedic manifestations of the cervical spine disability have been currently evaluated as 20 percent disabling under Diagnostic Code 5237.  VA regulations provide spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a.

An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides a 20 percent disability rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

The current spine rating criteria provide specific values for range of motion (ROM) of the cervical and thoracolumbar (thoracic and lumbar) spine. For the cervical spine, normal ROM on forward flexion is 0 to 45 degrees; backwards extension, 0 to 45 degrees; lateral flexion, 0 to 45 degrees; and, lateral rotation, 0 to 80 degrees. See 38 C.F.R. § 4.71a, Plate V.

The Veteran was afforded a VA examination in December 2006.  The examiner reported that the Veteran had been suffering from chronic neck pain from a C5-C6 fracture since 1967.  The Veteran reported a history of neck pain, stiffness, locking, weakness and fatigue which worsened with physical activity, stress, driving and reading.  His pain was relieved by rest, medication and deep tissue muscle massages.  At the time of pain, he could function with medication.  He reported that he had incapacitating episodes as often as 15 times per year, which lasted for three days.  Over the past year, he had had 15 incidents of incapacitation for a total of 30 days.  He reported that Dr. M.W. recommended bed rest.  He indicated that functional impairment resulted in the inability to perform daily functions.  

On physical examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, or ankylosis.  There was tenderness to palpation.  The objective ranges of motion of the cervical spine were reported as follows:  45 degrees of flexion, 45 degrees of extension, 45 degrees of right lateral flexion, 30 degrees of left lateral flexion with pain at 30 degrees, 80 degrees of right rotation, and 40 degrees of left rotation with pain at 40 degrees.  The examiner noted that joint function of the spine was additionally limited by pain after repetitive use testing and that pain was the major functional impact.  The examiner reported that it was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use testing.  The examiner added that the above additionally limited the joint function by 0 degrees.  

The examiner diagnosed the Veteran with cervical spine degenerative disc disease.  The subjective factors were history of neck fracture injury in 1967 now with constant pain.  The objective factors were positive radiology report, evidence of tenderness, and reduced range of motion on examination.  

On October 2009 VA spine examination, the Veteran reported that his head intermittently locked with movement.  On physical examination, range of motion studies revealed forward flexion from 0 to 30 degrees, extension from 0 to 10 degrees, right lateral rotation to 20 degrees, left lateral rotation to 15 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 10 degrees.  The Veteran was diagnosed with fracture of the cervical spine with continued neck pain, left radiation, and moderate disability with no recent progression.  

Private treatment records from Dr. J.E.W., a private neurosurgeon, dated from October 2009 to January 2010, reflect complaints of severe low back pain and neck aches.  When seen in October 2009, the Veteran complained of neck aches with a burning sensation and occasional restriction in motion.  On examination, his neck had sub occipital muscle spasms and scalene muscle spasms.  His neck popped when he turned it.  There was decreased range of motion in his back of 10 percent to the left and right and 15 percent looking up and none looking down Computed tomography CT scans of his lumbar and cervical spine were advised.  

The Veteran saw Dr. J.E.W. again in December 2009 with radiologic studies, including CT scans of his cervical and lumbar spine.  In his neck, the Veteran had multiple osteophytes and some curvature of his neck.  Lumbar and cervical myelograms were advised.

In a March 2010 statement, Dr. R.M., a family practitioner specialist, reported that the Veteran performed medical billing and preparation and time documentation work for him on a contract labor basis.  Dr. R.M. referred to the Veteran's severe back pain for which he had to stop and rest frequently throughout the day for additional pain relief even just using a computer at home.  Also, in a February 2012 statement, Dr. R.M. referred to the Veteran's major back and spinal fusion surgery in 2006 that left the Veteran with intense pain for which he must take morphine and hydrocodone and rest periodically throughout the day for additional pain relief.  

During his December 2011 hearing, the Veteran testified that his neck symptoms were worse since he was initially service-connected for the condition.  He reported that his neck locked up and snapped with movement once to twice day along with a burning sensation with sleep.   

On a May 2012 VA neck (cervical spine) conditions disability examination, the Veteran said that his cervical spine condition was worse than when last examined in 2009.  He reported locking and limited motion in his neck.  He indicated that he experienced flare-ups that impacted the function of the cervical spine.  He described excruciating pain over his neck almost every day up to 7/10 on pain intensity.  On physical examination, forward flexion was to 20 degrees with pain at 10 degrees, extension was to 10 degrees with pain at 10 degrees, right lateral flexion was to 30 degrees with pain at 25 degrees, left lateral flexion was to 20 degrees with pain at 15 degrees, right lateral rotation was to 50 degrees with pain at 50 degrees, left lateral rotation was to 30 degrees with pain at 30 degrees.  After repetitive-use testing, forward flexion was to 20 degrees, extension was to 10 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 50 degrees, and left lateral rotation was to 30 degrees.  After repetitive-use testing, the examiner reported that the Veteran did not have additional limitation in the cervical spine.  

The Veteran did have functional loss and/or functional impairment of the cervical spine manifested by weakened and pain on movement.  There was localized tenderness or pain to palpation.  He exhibited guarding or muscle spasm, but did not result in abnormal gait or spinal contour.  The examiner found that the Veteran had intervertebral disc syndrome manifested by incapacitating episodes of at least one week but less than two weeks in duration over the past 12 months.  The Veteran did not have a vertebral fracture.  The impression was degenerated C3-C4 disc with fusion of C5 and 6 and degenerative arthritic changes.  

On a March 2014 VA neck (cervical spine) conditions DBQ, the Veteran was diagnosed as having cervical strain and degenerative arthritis of the spine.  The Veteran reported increased chronic posterior cervical pain with movement and limited range of motion of the neck.  The Veteran indicated that he did not have flare-ups that impacted the function of the cervical spine.  Range of motion testing revealed forward flexion to 20 degrees with pain at 10 degrees, extension to 5 degrees with pain at 0 degrees, right lateral flexion to 15 degrees with pain at 10 degrees, left lateral flexion to 5 degrees with pain 5 degrees, right lateral rotation to 40 degrees with pain at 30 degrees, and left lateral rotation to 50 degrees with pain at 40 degrees.  

After repetitive-use testing forward flexion was to 20 degrees, extension was to 5 degrees, left lateral flexion was to 5 degrees, right lateral rotation was to 40 degrees, and left lateral rotation was to 50 degrees.  The examiner reported that there was no additional limitation of motion in the cervical spine following repetitive-use testing.  Functional loss and/or impairment were manifested by less movement than normal, and pain on movement.  The examiner described the functional impact as being unable to engage in manual labor.  The Veteran was able to engage in sedentary sitting employment based on his service-connected neck condition.  There was localized tenderness or pain to palpation, but no muscle spasm.  The examiner commented that in absence of flare-ups at the time of the examination, it would be mere speculation to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.   

At the time of the April 2016 VA neck (cervical spine) conditions examination, the Veteran reported chronic, constant neck pain with frequent tension headaches which he attributes to the cervical spine condition.  He claimed that he had an increase in frequency of headaches and stiffness in the last one to two years.  He had not had surgery on the cervical spine, and had not had physical therapy or steroid injections.  He denied any sensation of incoordination, but reported muscle fatigability, especially during flare-ups of neck pain.  He reported flares of neck pain when he looked down (i.e. to read or work on a computer) for any period of time.  He associated the flares with tension headaches and a "crunching" pain at the base of the neck.  He specifically reported increased pain with range of motion of the cervical spine during flares, but denied any further decrease in range of motion during flares.  The cervical spine pain sometimes awoke him from sleep with a "crunching" pain.  This occurred approximately twice a month.  He also reported increased fatigability of the cervical spine muscles during flares.  

Functional loss or functional impairment of the cervical spine was manifested by him avoiding driving because of limitation of range of motion of the cervical spine.  He avoided prolonged reading, computer work and any activity that required him to look down for a prolonged period of time.  Range of motion studies revealed forward flexion to 30 degrees with pain at 20 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 5 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  

Functional loss was manifested by difficulty with driving due to limitation of neck range of motion.  The examiner noted that pain on examination caused functional loss.  After repetitive-use testing, there was additional loss of function or range of motion after three repetitions due to pain and fatigue.  Forward flexion was to 20 degrees, extension was to 20 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 5 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 15 degrees.  

There was spasm of the right paraspinal muscles and superior trapezius that did not result in abnormal gait or abnormal spinal contour.  There was tenderness of the paraspinal muscles and superior trapezius muscles, bilaterally that did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  There was no ankylosis of the spine.  The examiner indicated that pain, fatigue, and lack of endurance limited functional ability during a flare-up, but she was unable to describe in terms or range of motion as it would call for speculation due to flare ups not being present at the time of evaluation.  

The Veteran had intervertebral disc syndrome with episodes of bed rest having a total duration of at least six weeks during the past twelve months according to the medical history provided by the Veteran without documentation.  He did not have vertebral fracture with loss of 50 percent or more of height.  Regarding functional impact, the Veteran's cervical spine condition impacted his ability to work in that he was limited in the amount of time he could look down, read, and work on a computer screen.  He avoided driving due to limitation of range of motion of the cervical spine.  

The examiner remarked that the Veteran's range of motion of the cervical spine was limited with flexion to a maximum of 30 degrees that decreased to 20 degrees with repetition because of pain and muscle fatigability.  The Veteran specifically denied any additional limitation of range of motion of the cervical spine during flares, but reported additional pain with range of motion during flares.  He described the pain as a "crunching" and burning sensation.  The neck pain often awoke him from sleep. There was no additional limitation of motion due to weakened movement or incoordination.  

The above evidence reflects that the orthopedic manifestations of the cervical spine disability have consisted of complaints of neck pain, stiffness, locking, weakness, fatigue, and limitation of motion, including forward flexion to no less than 20 degrees, which contemplates no more than a 20 percent disability rating under the General Rating Formula.  

Additional limitation due to functional factors is contemplated in the reports of limitation of forward flexion to 20 degrees, inasmuch as that range of motion was reported after repetitive motion that would have captured the effects of fatigue and pain.  Thus, even considering functional loss due to pain and other factors, prior, the Veteran's cervical spine symptoms were not shown to be so disabling as to actually or effectively result in limitation of flexion to 15 degrees or less-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 30 percent) for limitation of cervical spinal motion under the General Rating Formula.

The Board has considered the reports regarding flare-ups.  VA examiners have reported an inability to comment on functional limitation during flare-ups.  The Veteran is competent to report the extent of his limitation during such episodes.  His only recorded report in this regard was at the 2016 VA examination.  As just noted, he specifically denied any further decrease in range of motion during flares.  .  The examiner indicated that pain, fatigue, and lack of endurance limited functional ability during a flare-up.  The Veteran is competent to report the symptoms of his cervical spine disability (including flare ups), and the Board has no legitimate basis to challenge the credibility of his reports, he also indicated that flare ups did not result in any additional limitation of motion and the reported flare-ups were not so severe, frequent, and/or prolonged to warrant a higher rating.

Moreover, there was no showing of any ankylosis.  The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Although the Veteran had complaints of locking, there is no evidence that the Veteran's cervical spine was fixed in position or ankylosed at any point throughout the appeal and he retained the ability to move his spine (albeit a somewhat limited ability).  Additionally, the December 2006 and April 2016 VA examiners specifically found that there was no ankylosis.  

The record reflects that the Veteran has intervertebral disc syndrome, and the Veteran reported in 2006 that over the past year, he had 15 incidents of incapacitation for a total of 30 days and that Dr. M.W. recommended bed rest.  However, treatment records from Dr. M.W. as well as from other doctors during that time reflect treatment primarily for the low back disability and make no reference to bed rest for his cervical spine disability.  The Board has considered statements provided by Dr. R.M. in 2010 and 2012, in with the doctor indicated that the Veteran provided billing and documentation services for him while working from home, in part, because he required rest periodically throughout the day for additional pain relief; however, Dr. R.M. was referring to the Veteran's lumbar and not his cervical spine disability.  At the time of the April 2016 VA examination, the examiner noted that the Veteran had intervertebral disc syndrome with episodes of bed rest having a total duration of at least six weeks during the past twelve months; however, the examiner reported that this was according to the medical history provided by the Veteran and without documentation.  If physicians were prescribing bedrest, this would presumably be noted in their treatment records.  Other prescriptions are noted in these records, but no prescribed bedrest is reported.  Thus, the evidence is against a rating higher than 20 percent on the basis of incapacitating episodes
 
The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  This means that the schedular criteria adequately describe the disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The orthopedic manifestations of the cervical spine disability is manifested by no less than limitation of motion to 20 degrees with pain at 10 degrees with complaints of neck pain, stiffness, locking, weakness, and fatigue.  These manifestations are contemplated in the rating criteria discussed above.  Hence referral for consideration of an individual extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1). 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider entitlement to an extraschedular rating for the combined service connected disabilities.  Such a rating is a gap filler between the schedular combined rating and a total rating.  In this case the Veteran is in receipt of a total rating and there is no gap to fill.


ORDER

A rating in excess of 20 percent for orthopedic manifestations of the cervical spine disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


